Name: Council Regulation (EEC) No 2276/89 of 24 July 1989 amending Regulation (EEC) No 1316/86 adopting the application in Portugal of Regulation (EEC) No 797/85 on improving the efficiency of agricultural structures
 Type: Regulation
 Subject Matter: Europe;  agricultural structures and production;  economic policy
 Date Published: nan

 No L 218/328 . 7. 89 Official Journal of the European Communities COUNCIL REGULATION (EEC) No 2276/89 of 24 July 1989 amending Regulation (EEC) No 1316/86 adopting the application in Portugal of Regulation (EEC) No 797/85 on improving the efficiency of agricultural structures of Portuguese agriculture, in particular as regards eligibility under the various schemes and the improvements to be achieved by Portuguese agricultural holdings ; whereas these adjustments or derogations from the Regulation are due to expire on 1 September 1989 ; Whereas, the relative position of Portuguese agricultural structures has not changed sufficiently during the time of application of Regulation (EEC) No 797/85 ; whereas an extension of the said adjustments and derogations designed to improve that position therefore seems justifiable, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1316/86 of 22 April 1986 adopting the application in Portugal of Regulation (EEC) No 797/85 on improving the efficiency of agricultural structures (') and in particular to Article 6, second sub-paragraph, Having regard to the proposal of the Commission, Whereas the specific conditions of agriculture in Portugal are characterized by a particularly poor structure and some of the conditions laid down in Council Regulation (EEC) No 797/85 of 12 March 1985 on improving the efficiency of agricultural structures (2) as last amended by Regulation (EEC) No 1609/89 (3) are therefore not in keeping with these specific conditions and the specific requirements of Portuguese agriculture ; Whereas, Regulation (EEC) No 1316/86 made provision for a number of adjustments to, or derogations from, Regulation (EEC) No 797/85 for a period of three years to enable it to be implemented in these specific conditions HAS ADOPTED THIS REGULATION : Article 1 In Article 6 of Regulation (EEC) No 1316/86 'three years' is replaced by 'six years'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 July 1989 . For the Council The President H. NALLET (  ) OJ No L 115, 3 . 5. 1986, p. 17. (2) OJ No L 93, 30 . 3 . 1985, p. 1 . H OJ No L 165, 15. 6. 1989, p. 1 .